UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7330


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICHARD ARLEE CHAMPION,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:17-cr-00046-MR-WCM-5)


Submitted: January 31, 2020                                   Decided: February 19, 2020


Before KING, FLOYD, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Richard Arlee Champion, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Arlee Champion appeals the district court’s orders denying his motion to

compel trial counsel to produce Champion’s case file so that Champion may pursue 28

U.S.C. § 2255 (2018) relief, and a subsequent order denying reconsideration. We review

the denial of a motion to compel under an abuse-of-discretion standard. See Horne v.

WTVR, LLC, 893 F.3d 201, 212 (4th Cir. 2018), cert. denied, 139 S. Ct. 823 (2019). Under

North Carolina Rules of Professional Conduct 1.16(d), “[u]pon termination of

representation, a lawyer shall take steps to the extent reasonably practicable to protect a

client’s interests, such as . . . surrendering papers and property to which the client is

entitled.” See also United States v. Basham, 789 F.3d 358, 388 (4th Cir. 2015) (reviewing

legal authority requiring counsel to deliver client’s file upon termination of representation).

Thus, because Champion’s former trial counsel should return the case file to Champion,

we conclude the court misapprehended the applicable legal principles and abused its

discretion in denying Champion’s motion to compel.

       Accordingly, we vacate the district court’s orders and remand with instructions to

grant Champion’s motion to compel Champion’s former trial counsel to send Champion

the case file to which he is entitled. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              VACATED AND REMANDED




                                              2